Case 18-41695-drd13        Doc 88    Filed 06/02/21 Entered 06/02/21 08:32:56          Desc Main
                                    Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

 In re:                               )
                                      )      Case 18-41695-drd
 Rebecca J. Wilson,                   )
                                      )      Chapter 13
 Debtor,                              )

                                 CERTIFICATE OF SERVICE

   I DO HEREBY CERTIFY that a copy of the Order Sustaining Objection to Proof of Claim 10
 was served on June 2, 2021, either electronically or by the U.S. Mail, to the following parties:

 Rebecca J. Wilson
 12709 Oakmont Dr
 Kansas City, MO 64145

 First Federal Bank
 6900 North Executive Dr
 Kansas City, MO 64145

 Lewis Rice, LLC
 ATTN: Kenneth C. Jones
 10484 Marty St
 Overland Park, KS 66212




 Respectfully submitted by:

 s/ Patrick Wiesner
 Patrick Wiesner, Attorney at Law
 MO: 56049, KS: 15752
 WIESNER & FRACKOWIAK, LC
 6750 West 93rd Street, Ste. 220
 Overland Park, KS 66212-1465
 TEL: (913) 642-2240
 FAX: (913) 383-3948
 Attorney for Debtor
 patw@wflaw.net
